Citation Nr: 0924543	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  04-42 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a left shoulder 
scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to 
January 1946.  In addition, the Veteran served in the Unites 
States Navy Reserves (USNR).

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the Veteran's claims for 
entitlement to service connection for bilateral hearing loss, 
tinnitus, hemorrhoids, trauma to the left shoulder and scars 
on the left shoulder.  

In August 2004, the appellant testified at a hearing before a 
Decision Review Officer (RO hearing), and in June 2006, the 
appellant testified at a videoconference hearing before the 
undersigned Veterans Law Judge (Videoconference hearing); 
copies of these transcripts are associated with the record.   

In October 2006, the Board remanded the Veteran's claims for 
further development.  In a November 2008 rating decision, the 
RO granted service connection for a bilateral hearing loss 
and tinnitus.  As such, these issues are no longer on appeal.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).   
However, as the required development has been completed for 
the issues of entitlement to service connection for 
hemorrhoids, trauma to the left shoulder and scars on the 
left shoulder, these issues are again before the Board for 
further appellate review. 


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
Veteran currently has hemorrhoids that are related to 
service.

2.  There is no competent medical evidence showing that the 
Veteran's left shoulder disability is related to service.

3.  There is no competent medical evidence showing that the 
Veteran's left shoulder scars are related to service.


CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).   

2.  A left shoulder disability was not incurred in, or 
aggravated by, active military service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  

3.  Left shoulder scars were not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in August 2003 that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided until October 2006, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records, non-VA medical records, the Veteran's hearing 
testimony and lay statements have been associated with the 
record.  In a statement dated in November 2006, the Veteran 
indicated that he did not have any additional evidence to 
submit.  Further, pursuant to the Board's remand in October 
2006, request for Social Security records indicates the 
records have been destroyed.  Neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.    

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the evidence fails to show any link between the 
Veteran's time in service and his current left shoulder 
condition.  In addition, the evidence of record does not show 
that the Veteran's hemorrhoids began during service or that 
he has had a chronic hemorrhoid condition since his release 
from service.  As such, the Board finds that an examination 
is not warranted. 

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Some chronic diseases, such as arthritis, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 
U.S.C.A. § 1101(3) and 38 C.F.R.  
§ 3.309(a).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

Service connection - hemorrhoids

At his hearing, the Veteran contended that he did not have 
any problems with hemorrhoids before the service, and that he 
was seen in the sick bay for hemorrhoids while on active 
duty.  He asserted that he had surgery in 1965 for 
hemorrhoids, and that he had problems with them 
intermittently since that time.  He indicated that he had 
undergone a colonoscopy a few years before the hearing, and 
that he was informed he had internal hemorrhoids, for which 
he was given suppositories.

The Veteran's service treatment records from his time on 
active duty from November 1942 through January 1946 do not 
reflect any treatment for or diagnosis of hemorrhoids.  The 
Veteran's separation Report of Medical Examination reflects 
that he did not have hemorrhoids.  His November 1947 
examination report for his time in the USNR reflects that he 
had small enlarged hemorrhoidal vessels which were 
asymptomatic and not considered disabling.  His November 1950 
Report of Medical Examination for the USNR also reflects that 
the Veteran had small enlarged hemorrhoidal vessels which 
were asymptomatic.  

October 2002 and February 2003 VA medical records reflecting 
a rectal examination do not note that the Veteran has 
hemorrhoids.  January 2004 VA medical records show that the 
Veteran had a colonoscopy which revealed tiny polyps and 
hemorrhoids.  August 2004 VA medical records do not reflect 
that the Veteran has hemorrhoids.  A July 2006 VA medical 
record shows that the Veteran has colonic polyps.  

The Board finds that, based upon the evidence of record, 
service connection is not warranted for the Veteran's 
hemorrhoids.  There is no evidence that the Veteran's 
hemorrhoids were incurred during active duty.  His service 
treatment records from his period of active duty in the Navy 
do not show any treatment for or diagnosis of hemorrhoids.  
Upon entrance into the USNR, the Veteran had hemorrhoids 
which were not considered disabling, and remained in this 
state throughout his time in the USNR.  Thus, the evidence is 
against a finding that the Veteran's hemorrhoids began during 
active duty.  

In terms of the Veteran's treatment after discharge from the 
service, while the Veteran has asserted that he underwent 
surgery for his hemorrhoids in 1965, this would have been 
almost 20 years after his discharge from active duty.  In 
addition, the Veteran's VA medical records do not show 
ongoing problems with hemorrhoids.  As such, the Board finds 
that the evidence is against a finding that the Veteran 
currently has chronic hemorrhoids.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period 
without medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).

As noted above, to warrant service connection, the evidence 
must show that the Veteran has a current disability as 
established by a medical diagnosis, incurrence or aggravation 
of a disease or injury in service and a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer, supra.  In this 
case, there is no evidence that the Veteran's current 
intermittent problems with hemorrhoids are related to his 
active duty.  As such, service connection cannot be granted. 





Service connection - left shoulder trauma

At his hearing, the Veteran contended that he was in a fight 
in service and was thrown through a storefront window.  He 
asserted that he was treated for his left shoulder injuries 
in 1944, and that he currently has arthritis in his right 
shoulder.  He indicated that he thought he had some wear and 
tear from age. 

The Veteran's service treatment records do not reflect any 
treatment for or diagnosis of a left shoulder condition.  His 
separation examination report does not indicate any shoulder 
condition, and his records from the USNR do not show any 
problems with his left shoulder.  

The only post-service evidence that the Veteran has a left 
shoulder condition is an x-ray report from January 2006 which 
revealed moderate to severe arthritis in both the thoracic 
spine and the left shoulder.  

Based upon the evidence of record, the Board finds that 
service connection is not warranted for the Veteran's left 
shoulder arthritis.  The Board notes that the Veteran has 
indicated he injured his left shoulder in 1944 while in 
service.  This incident is not reflected in the Veteran's 
service records.  However, the Board notes that even if there 
was evidence of the injury the Veteran describes, it appears 
that any shoulder condition resolved while he was in the 
service, given the fact that his Reports of Medical History 
and Examination following 1944 do not show any indication of 
a left shoulder condition.  In addition, the post-service 
evidence of record does not show any shoulder condition until 
60 years after service.  There is simply no medical evidence 
in the record which links the Veteran's current left shoulder 
arthritis to his period of service.  Boyer, supra.  




Service connection - left shoulder scars

At the aforementioned hearing, the Veteran testified that he 
has scars on his left shoulder as a result of the incident in 
service and that they should therefore be service-connected.  

The Veteran's November 1942 entrance examination report shows 
that he had three scars on his left shoulder.  His November 
1947 USNR entrance examination report also reflects that he 
had three scars on his left shoulder.  There are no service 
treatment records which show any injuries to the Veteran's 
left shoulder.

The Board finds that service connection is not warranted for 
the Veteran's scars to his left shoulder.  While the Veteran 
has indicated that these scars are a result of his fight 
while in the service in 1944, the scars were present at his 
entrance examination in November 1942, and his November 1947 
examination report reflects the same set of scars.  In this 
regard, the Board finds that there is no evidence that the 
Veteran incurred any scars to his left shoulder while in the 
service in 1944.  As such, service connection must be denied.

As noted, the Veteran has contended these scars were incurred 
while he was in service.  It is true that lay statements may 
be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation. However, the weight of the competent medical 
evidence shows that the Veteran does not have a scar to his 
left shoulder that is related to his active service.  

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).






ORDER

Service connection for hemorrhoids is denied

Service connection for a left shoulder disability is denied.

Service connection for a left shoulder scar is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


